United states SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 24, 2015 ETHAN ALLEN INTERIORS INC. (Exact name of registrant as specified in its charter) Delaware 1-11692 06-1275288 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Ethan Allen Drive Danbury, CT (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (203) 743-8000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) INFORMATION TO BE INCLUDED IN Report Item 5 .0 3 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year As described in item 5.07 of this Current Report on Form 8-K, at the November 24, 2015 Annual Meeting of Shareholders (the “Annual Meeting”) held by Ethan Allen Interiors Inc (the “Company”) in Danbury, CT, the Company’s stockholders voted on the approval of an amendment to the Company’s Amended and Restated Certificate of Incorporation. The amendment was approved by the requisite voting percentages of stockholders. Item 5 .0 7 Submission of Matters to a Vote of Security Holders At the Annual Meeting, according to the report produced by the independent inspector of elections, IVS Associates, Inc, (“IVS”), there were 26,837,199 shares of the company’s common stock, par value $0.01 per share, represented in person or by proxy, which constituted a quorum based on a total outstanding of 28,414,297 shares as of the record date for the Annual Meeting. On December 1, 2015, the final voting report was produced by IVS certifying the voting results. (a) The voting results, as reported by IVS, for the election of seven directors to the company’s board of directors serving for a one-year term expiring 2016 are as follows: Directors For Withheld M. Farooq Kathwari 15,832,466 James B. Carlson 14,685,899 1,225,190 Clinton A. Clark 14,309,599 1,601,490 John J. Dooner, Jr. 15,859,730 51,359 Domenick J. Esposito 15,859,407 51,682 James W. Schmotter 14,219,572 1,691,517 Tara I. Stacom 15,859,436 51,653 Edward Glickman 8,426,676 2,305,389 Kathy Herbert 4,439,914 5,716,313 Richard Mansouri 8,763,602 1,968,463 Annelise Osborne 3,014,228 7,141,999 Ken Pilot 384,396 Alexander Wolf 3,013,717 Broker Non-Vote 194,045 shares for each Director. (b)The voting results, as reported by IVS, regarding ratifying the appointment of KPMG LLP as Ethan Allen’s independent registered public accounting firm for the fiscal year ending June 30, 2016, are as follows: For Against Abstain 26,743,655 57,081 36,463 (c) The voting results, as reported by IVS, regarding approval, by non-binding advisory vote, of executive compensation of our Named Executive Officers are as follows: For Against Abstain 21,369,334 5,220,725 53,095 Broker Non-Vote 194,045 shares (d)The voting results, as reported by IVS, regarding approval of the adoption of the Ethan Allen InteriorsInc. Stock Incentive Plan, are as follows: For Against Abstain 24,798,040 1,811,312 33,802 Broker Non-Vote 194,045 shares (e)The voting results, as reported by IVS, regarding approval of the incentive performance components of an Employment Agreement with M.Farooq Kathwari for purposes of tax deductibility, are as follows: For Against Abstain 22,779,730 3,826,146 37,278 Broker Non-Vote 194,045 shares (f)The voting results, as reported by IVS, regarding approval of an amendment to the Ethan Allen InteriorsInc. Amended and Restated Certificate of Incorporation to delete Article Fifth and eliminate the requirement that Business Combinations be approved by a majority of the Continuing Directors, are as follows: For Against Abstain 26,295,416 300,094 47,644 Broker Non-Vote 194,045 shares SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ETHAN ALLEN INTERIORS INC. Date: December 1, 2015 By: /s/ Eric D. Koster Eric D. Koster Vice President, General Counsel & Secretary
